Citation Nr: 1644001	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as secondary to service-connected post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a heart disorder claimed as heart attack to include as secondary to service-connected post traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for hypertension to include as secondary to service-connected post traumatic stress disorder (PTSD). 

4.  Entitlement to service connection for an eye disorder of retinopathy claimed as problems with eyes to include as secondary to service-connected post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in August 2009.  The Veteran perfected the appeal of the enumerated issues but did not perfect a claim for entitlement to service connection for high cholesterol (cholesterolemia) which he had also filed a notice of disagreement (NOD) in response to the RO's denial in the July 2009 rating.  Thus this issue is considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that further medical examination and opinion is warranted.  At the outset, the Board notes although some copies of the Veteran's service treatment records (STRs) have been obtained, the complete STRs for his period of service from September 1979 to September 1982 are unavailable.  This places upon VA a heightened duty to assist the claimant in developing the claims.  Here although provided with a letter in July 2009, the Veteran has not received adequate notice of the alternate documents that might substitute for missing STRs, and this must be remedied prior to final appellate review.  See VBA Adjudication Manual M21-1.III.iii.2.E.2.b.

Additionally, the Board finds the examinations for the issues of service connection for hypertension, heart disorder and diabetes conducted in August 2014 (but signed September 2014) are inadequate.  In this regard, the Veteran is noted to have clearly indicated that he wished to appeal all claimed disorders as secondary to his service-connected PTSD.  

Regarding diabetes the August 2014 VA examiner opined that it is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The rationale stated that there is currently no medical evidence that shows a causal correlation between diabetes and PTSD.  However the examiner also conceded that stress is a known aggravant of diabetes, but said that the cause is usually a decreased production of insulin by the body and can be familial as well as other risk factors such as cardiac issues, obesity, diet and life style.  Since this examination was conducted, the RO obtained medical evidence which was uploaded into Virtual VA in September 22, 2014 which contains references to the Veteran's diabetes being in poor control with issues with "emotional eating" and eating for stress management in records from April 2014, July 2014 and September 2014.  
See 381 pg CAPRI in Virtual VA at pages 16, 52-56, 63, 76, 108.  An addendum opinion is necessary which properly considers this evidence in addressing whether there is aggravation by PTSD symptoms.   

The opinion from the August 2014 VA examiner also suggested that Veteran's hypertension and cardiac disorders were less likely than not incurred in or caused by the claimed in-service PTSD.  The rationale stated that although these disorders are more likely related to family history, poor diet, obesity and lifestyle factors, the examiner also noted PTSD and stress can definitely aggravate these conditions.  The rationale also suggested that the Veteran's other co-morbidities (diabetes) and obesity are more likely the causative agents.  However this rationale did not discuss aggravation by the PTSD, and further suggests that the Veteran's diabetes is a likely causative factor.  Thus if diabetes were shown to be caused or aggravated by PTSD, it would in turn be a causative factor for the cardiac problems according to this opinion.  

Regarding the claimed retinopathy disorder, he has not undergone a VA eye disorders examination to address the etiology of this disorder.  The Board notes that he has undergone follow-ups by optometry which in July 2009 indicated he had diabetes without retinopathy and also had choroidal nevus and refractive error.  
See 16 pg record received in VBMS on July 28, 2009.  He is also shown in the records to have had a "lazy eye" dating back to childhood that had been repaired.  See May 2002 VA General Examination and PTSD examinations.  However given the evidence showing his diabetes is uncontrolled, it is appropriate to afford him another VA eye disorders examination to ascertain whether he has any current diabetic eye pathology or other eye disorder caused or aggravated by service.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and advise him that he can submit alternate evidence to substitute for his missing STRs.

2.  Obtain any identified and outstanding records. 

3.  After completing the development in #1-2, refer the claims file to the VA examiner who examined the Veteran in August 2014 and provided the September 2014 VA medical opinions for the claimed heart disorder, hypertension and diabetes.  If this examiner is not available, the claims file should be provided to a VA clinician with appropriate expertise to render a medical opinion in this case.  The clinician should review the claims file to become familiar with the pertinent medical history of the disorder at hand.  Then, the clinician is asked to address the following:

a) If the development from paragraph #1 above discloses any additional evidence which suggested claimed heart disorder, hypertension and/or diabetes had manifestations in service or within the first post-service year, the examiner should issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed heart disorder, hypertension and/or diabetes began in or is related to any incident of active duty service, or was manifested within one year of discharge.  

b) If no further evidence is obtained pursuant to the development from paragraph #1 or if the evidence does not otherwise support a finding of onset of any currently diagnosed heart disorder, hypertension and/or diabetes in service or within the one year presumptive period; the examiner should clarify whether at any time during the pendency of this claim any currently diagnosed heart disorder, hypertension and/or diabetes is 1) caused or 
2) aggravated beyond natural progression by the Veteran's service-connected PTSD.  

c) In addressing this matter as it pertains to the cardiovascular claims (heart disorder and hypertension) the examiner should discuss the favorable leaning opinion of the November 2007 private medical opinion suggesting that PTSD could have been a factor precipitating the Veteran's myocardial infarction (MI) as well as the prior opinion from the August 2014 VA examination suggesting that PTSD and stress can definitely aggravate these conditions, but also suggested that his obesity and diabetes were more likely causative factors.  

A thorough explanation for any opinion must be provided, including the medical bases and principles underlying the examiner's opinion.  In addressing this matter as it pertains to the diabetes claim the examiner should address the medical evidence particularly in the more recent VA records from 2014 which appear to suggest that the Veteran was eating improperly due to stress and other PTSD symptoms, which in turn was causing problems with controlling his diabetes.  See 381 pg CAPRI in Virtual VA at pages 16, 52-56, 63, 76, 108.  

If an examination is deemed necessary, provide one to the Veteran.  

3.  After completing the development in #1-#2, afford the Veteran a VA examination by the appropriate specialist to determine the nature and etiology of any eye disorder(s) present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiners.  

Identify all current diagnoses, including congenital disorders (such as refractive error).  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed. 

With respect to each acquired eye disorder, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service, was aggravated by service to include by superimposed injury to any congenital disorder; or is otherwise etiologically related to service, to include, to include whether it was caused, or is presently aggravated by, his service-connected PTSD and/or by any diabetes mellitus (if diabetes is shown to be service connected by the above development).  The examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions. 

The examiner must provide a comprehensive rationale for all proffered opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, readjudicate the issues of entitlement to service connection for diabetes, hypertension, a heart disorder and retinopathy, to include as secondary to the Veteran's service-connected PTSD.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




